Exhibit 10.4
 
March 14, 2008
 
By Hand
 
Mr. C. Brian Coad
124 Kane Street
Brooklyn, New York  11231


 
Dear Brian:
 
This letter agreement (the “Agreement”) will confirm the terms of
the  separation of your employment  from Broadpoint Securities Group, Inc.
(“Broadpoint”; Broadpoint, together with all its other direct and indirect
controlled affiliates, and its and their respective successors, past or current
directors, officers and employees, collectively, are the “Company”).


1.             Separation.  Effective March 31, 2008, your employment with
Broadpoint will cease, and you will relinquish all titles, offices and authority
related to that employment.
 
2.             Severance Pay.  If you execute this Agreement, Broadpoint shall
provide you with the following payments and benefits:
 
a.           as soon as practicable following the execution of this Agreement by
you, but in any event on or before March 31, 2008, a lump sum cash payment in
the amount of Four-Hundred Ninety-Four Thousand Four-Hundred Dollars
($494,400.00), less required tax withholdings;
 
b.           any unpaid salary accrued as of the date of the termination of your
employment with the Company, payable as soon as practicable following the
execution of this Agreement by you, but in any event on or before March 31,
2008;
 
c.           prompt reimbursement (but in any event on or before March 31, 2008,
subject to your timely submission of appropriate documentation), in accordance
with applicable Company policies for any business expenses incurred by you prior
to the date of the termination of your employment with the Company;
 
d.           if you elect continued health insurance coverage under COBRA
(including medical, dental and vision), the Company will pay the full cost of
your current premiums as long as you are eligible for and maintain COBRA
coverage, up to a maximum of eighteen months;
 
e.           any unvested restricted stock units awarded to you pursuant to the
2007 Incentive Compensation Plan Restricted Stock Units Agreement between you
and First Albany Companies, Inc. dated September 21, 2007 (the “RSU Agreement”)
shall continue to vest in accordance with and subject to the terms of paragraph
4(b) of the RSU Agreement and shall be settled in accordance with the RSU
Agreement, provided however, that your engaging in the conduct set forth in
paragraphs 4(d)(iii)(A) or 4(d)(iii)(E) (in respect of Sections 7.4(a) and
7.4(b) of the Company’s 2007 Incentive Compensation Plan) of the RSU Agreement
shall not be considered a “Forfeiture Event” within the meaning of paragraph 4
of the RSU Agreement; and
 

--------------------------------------------------------------------------------


 
f.           any vested or accrued benefits and entitlements under the plans,
programs and arrangements of the Company in which you participated prior to the
date of the termination of your employment, including, without limitation, the
Company’s 401(k) plan and deferred compensation plan, in any case, in accordance
with the terms and conditions of, and at the time set forth in, such plans,
programs and arrangements.
 
 
3.
Release.



(a)           You have agreed that certain of the payments and benefits provided
in this Agreement exceed any payment, benefit or other thing of value to which
you would otherwise be entitled under any policy, plan or practice of the
Company, and accept such  payments and benefits in full satisfaction of all
claims for further compensation of any kind, including, without limitation,
salary, bonus, and severance payments.


(b)           In exchange for the consideration provided for in this Agreement,
you acknowledge by your signature below that you, for you yourself, your heirs,
executors, administrators and assigns (collectively, “Releasor”) forever waive,
release and discharge the Company and its parents, affiliates, heirs and
assigns, and any and all current and former directors, officers, employees,
agents, contractors and any and all employee pension or welfare benefit plans of
the Company, including current and former trustees and administrators of these
plans (each and all, including the Company, referred to as “Releasees”) from all
claims, charges, liabilities, expenses or demands, in law or in equity, whether
known or unknown, you ever had, now have or may have, against Releasees by
reason of any actual or alleged act, omission, transaction, practice, conduct or
occurrence, or other matter arising from the beginning of time to the date of
this Agreement and arising from or relating to your employment with, or
termination from employment with, the Company, including a release of any rights
or claims you may have under any federal, state, city or local laws prohibiting
discrimination on the basis of age, sex, race, disability, religion, national
origin, sexual orientation or any other proscribed basis, or any rights or
claims you may have under Title VII of the Civil Rights Act of 1964, as amended,
and the Civil Rights Act of 1991, which prohibit discrimination in employment
based upon race, sex, religion and national origin; the Americans with
Disabilities Act of 1990, which prohibits discrimination based upon disability;
the Age Discrimination in Employment Act, which prohibits discrimination on the
basis of age; the Family and Medical Leave Act of 1993, which prohibits
discrimination based on requesting or taking a family or medical leave; Section
1981 of the Civil Rights Act of 1866, which prohibits discrimination based upon
race; Section 1985(3) of the Civil Rights Act of 1871 which prohibits
conspiracies to discriminate; the Employee Retirement Income Security Act of
1974, which prohibits discrimination with regard to benefits; the New York State
Human Rights Law, Executive Law §§ 296 et seq.; the New York City Human Rights
Law, N.Y.C. Charter & Admin. Code §§ 8-101 et seq.; any federal, state or local
laws against discrimination; any claim for attorneys fees; or any other federal,
state, or local statute, or common law relating to employment, wages, hours,
bonus, compensation or benefits or any other terms and conditions of employment,
including without limitation any claims for breach of contract, breach of an
implied covenant of good faith and fair dealing, intentional and/or negligent
infliction of emotional distress, defamation, and wrongful discharge.  This
includes a release by you of any claims in any way related to your employment
with the Company.  Anything to the contrary notwithstanding in this Agreement,
nothing herein shall release Company or any Releasee from any claims or damages
based on (i) any right you may
 
2

--------------------------------------------------------------------------------


 
have to enforce this Agreement (including, without limitation, those Sections of
the Employment Agreement which survive the execution and delivery of this
Agreement as provided in Section 12 below), (ii) any right or claim that arises
after the date of this Agreement, (iii) your eligibility for indemnification and
advancement of expenses in accordance with applicable laws, the certificate of
incorporation and by-laws of Company or this Agreement, or any applicable
insurance policy or (iv) any right you may have to obtain contribution as
permitted by law in the event of the entry of a judgment against you as a result
of any act or failure to act for which you, on the one hand, and Company and/or
any Releasee, on the other hand, are jointly liable.
 
(c)           For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Broadpoint, for itself and on behalf of the
Releasees, forever waives, releases and discharges you and the Releasors from
all claims, charges, liabilities, expenses or demands, in law or in equity,
whether known or unknown, that Broadpoint and/or any Releasee ever had, now have
or may have, against you and/or any Releasor by reason of any actual or alleged
act, omission, transaction, practice, conduct or occurrence, or other matter
arising from the beginning of time to the date of this Agreement and arising
from or relating to your employment with, or termination from employment with,
the Company.  Anything to the contrary notwithstanding in this Agreement,
nothing herein shall release you or any Releasor from any claims or damages
based on (i) any right Broadpoint may have to enforce this Agreement, (ii) any
right or claim that arises after the date of this Agreement, (iii) any right
that Broadpoint and/or any Releasee may have to obtain contribution as permitted
by law in the event of the entry of a judgment against Broadpoint and/or any
Releasee as a result of any act or failure to act for which Broadpoint and/or
any Releasee, on the one hand, and you and/or any Releasor, on the other hand,
are jointly liable(iv) your willful misconduct or gross negligence or (v) your
violation of any securities law or act of theft or fraud.
 
4.           Confidential Information.  You agree that during your employment
you had access to and possession of Confidential Information (as defined below)
about the Company and its clients or prospective clients.  You agree that you
will not use any such information for your personal benefit or disclose it to
any third party.  Anything herein to the contrary notwithstanding, the
provisions of this Section 4 shall not apply (i) when disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order you to
disclose or make accessible any information, (ii) with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, or (iii) as to Confidential
Information that becomes generally known to the public or within the relevant
trade or industry other than due to your violation of this Section 4 or (iv) in
connection with any assistance provided by you pursuant to Section 7
below.  “Confidential Information” includes, by way of illustration and not
limitation, (i) information with respect to any investments made or to be made
by the Company and any transactions in which they have been, are or will be
engaged, (ii) performance information, (iii) financial or other business
information with respect to the Company, (iv) lists of the Company’s clients,
prospects or vendors, (v) personal, financial and other business information or
investments of clients or prospects, (vi) any information disclosed to the
Company by any third party which, to your knowledge, the Company has agreed, or
is otherwise obligated, to treat as confidential or proprietary, (vii) all
databases, customer lists, vendor agreements, brokerage agreements, computer
programs or enhancements to computer programs worked on or created by an
employee of the Company or under license to the
 
3

--------------------------------------------------------------------------------


 
Company, (viii) any work product, including research on particular companies or
industries, created by an employee of the Company, and (ix) all personal,
financial, or other information concerning the Company’s principals or
employees.
 
5.           Company Property.  You further represent that you have returned or
will return to the Company all Company property and equipment of any kind in
your possession or control, including any credit cards, keys, building passes
and identity cards, as well as any information stored in a computer or on disk,
including any and all information or documents regarding the Company’s clients,
and all Confidential Information.  Anything to the contrary notwithstanding, you
shall be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing your compensation or relating to reimbursement of expenses,
(iii) information that you reasonably believe may be needed for tax purposes and
(iv) copies of plans, programs and agreements relating to your employment, or
termination thereof, with the Company.
 
6.           No Disparagement or Harm.  You agree not to make any comments or
statements to the press, or to any individual or entity with whom the Company
has a business relationship or any other person if such comment or statement
could be reasonably likely to adversely affect the business reputation of the
Company or that of any of its employees.  Broadpoint agrees, and agrees to cause
members of the executive management of Broadpoint Securities Group, Inc. , not
to make any comments or statements to the press, to any individual or entity
with whom Broadpoint or any such person or entity has a business relationship or
to any other person or entity if such comment or statement could be reasonably
likely to adversely affect your reputation or that of any other
Releasor.  Notwithstanding the foregoing, nothing in this paragraph shall
prevent any person from (x) responding publicly to incorrect, disparaging or
derogatory public statements to the extent reasonably necessary to correct or
refute such public statement or (y) making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (ii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
over such person.
 
7.           Cooperation.  You agree to make yourself available to the Company
in any pending or future governmental or regulatory investigation, civil or
administrative proceeding, or arbitration, subject to any privileges that you
may have.  To the extent possible, Broadpoint, for itself and on behalf of the
Company,  will try to limit your participation to regular business hours.  In
any event, (i) in any matter subject to this Section 7, you shall not be
required to act against your own legal interest and (ii) any request for such
cooperation shall take into account your other personal and business
commitments.  Broadpoint agrees to provide you reasonable notice, to the extent
practicable, in the event your cooperation is required.  Broadpoint will
reimburse you for all reasonable costs and expenses incurred by you in
connection with such cooperation and any such proceeding or arbitration.  Such
costs and expenses shall include, without limitation, travel costs and legal
fees to the extent you reasonably believe that the subject matter of such
cooperation may result in a claim against you.  Your entitlement to
reimbursement of such costs and expenses, including legal fees, pursuant to this
Section 7, shall in no way affect your rights to be indemnified and/or advanced
expenses in accordance with the Company’s
 
4

--------------------------------------------------------------------------------


 
corporate or constituent documents, any applicable insurance policy, and/or in
accordance with this Agreement.  Notwithstanding any other provision in this
Agreement to the contrary, all expenses eligible for reimbursement hereunder
shall be paid to you promptly in accordance with Broadpoint’s customary
practices applicable to the reimbursement of expenses of such type,  but in any
event by no later than December 31 of the calendar year following the calendar
year in which such expenses were incurred. The  expenses  incurred by you in any
calendar year that are eligible for reimbursement under this Agreement shall not
affect the expenses incurred by you in any other calendar year that are eligible
for reimbursement hereunder. Your right to receive any reimbursement hereunder
shall not be subject to liquidation or exchange for any other benefit.


8.           Non-Solicit Covenant.  You agree that until one year from the date
you execute this Agreement, you shall not, directly or indirectly, solicit for
employment or hire anyone who then is or was an employee of the Company within
the period of 180 days prior to the termination of your employment with the
Company.  Anything to the contrary notwithstanding, Broadpoint agrees that the
following shall not be deemed a violation of this Section 8 (i) your responding
to an unsolicited request for an employment reference regarding any  former
employee of the Company from such  former employee, or from a third party, by
providing a reference setting forth his personal views about such  former
employee or (ii) if an entity with which you are associated hires or engages any
employee of the Company as aforesaid, if you were not, directly or indirectly,
involved in hiring or soliciting such person as a potential recruit or assisting
in the recruitment of such employee. For purposes hereof, you shall only be
deemed to have been involved "indirectly" in hiring or soliciting an employee if
you (x) direct a third party to solicit or hire the employee, (y) identify an
employee to a third party as a potential recruit or (z) aid, assist or
participate with a third party in soliciting or hiring an employee.


9.           No Liability.  You agree that neither this Agreement nor anything
contained herein shall be construed as an admission by the Company that it has
in any respect violated or abridged any federal, state, or local law or any
right or obligation arising by statute, common law or equity, that it may owe or
have owed to you.


10.         Agreement to Arbitrate.  The Agreement to Arbitrate entered into by
you and the Company remains in full force and effect, and is hereby incorporated
by reference as if fully set forth herein.  You and the Company agree that any
dispute or claim arising between you and the Company respecting the terms of
this Agreement shall be arbitrated in accordance with the terms of the Agreement
to Arbitrate.


11.         Entire Agreement.  This Agreement, together with the Agreement to
Arbitrate and the RSU Agreement (as modified hereby) and Sections 8, 9 and 18 of
the Employment Agreement (which Sections shall survive the execution and
delivery hereof and which are hereby incorporated herein by reference as if set
forth in their entirety herein), is the entire agreement between you and the
Company with respect to the subject matter hereof.  The Company makes no
representations regarding its relationship with or obligations to you, and none
it may have made in the past survive, except as set forth in this
Agreement.  Except as explicitly set forth above, this Agreement supersedes all
existing agreements, including, without limitation, the Employment Agreement and
the Non-Compete and Non-Solicit Agreement dated May 12, 2007
 
5

--------------------------------------------------------------------------------


 
between the Company and you, each of which is hereby terminated, whether written
or oral, between you and the Company with respect to the subject matter hereof.


12.         Amendment.  This Agreement cannot be amended, supplemented, or
modified nor may any provision hereof be waived, except by a written instrument
executed by you and the Company.


13.         Enforceability.  If any provision of this Agreement is determined by
a court of competent jurisdiction not to be enforceable in the manner set forth
in this Agreement, you agree that it is the intention of the parties to this
Agreement that such provision should be enforceable to the maximum extent
possible under applicable law and that such provision shall be reformed to make
it enforceable in accordance with the intent of the parties.  If any provisions
of this Agreement are held to be invalid or unenforceable, such invalidation or
unenforceability shall not affect the validity or enforceability of the other
portions hereof.


14.         Legal Counsel.  You acknowledge that you have had an opportunity to
consult with counsel before signing this Agreement.


15.         Full Understanding.  You acknowledge that you have read this
Agreement carefully, fully understand the meaning of the terms of this
Agreement, and are signing this Agreement knowingly and voluntarily.


16.         Choice of Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
to be performed in that state.


17.         Voluntary Execution.  You acknowledge that you have carefully read
this Agreement and that you understand all of its terms including the full and
final release of claims set forth in Section 3 above.  You further acknowledge
that you have voluntarily entered into this Agreement; that you have not relied
upon any representation or statement, written or oral, not set forth in this
Agreement; that the only consideration for signing this Agreement is as set
forth herein; that the consideration received for executing this Agreement is
greater than that to which you would otherwise be entitled; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney.
 
 
 
 
 
6

--------------------------------------------------------------------------------




In order to signify your acceptance of this offer, please execute this Agreement
where indicated, and return it to me, whereupon it shall become binding on the
parties hereto and their respective heirs, successors and assigns.


 
 
 

 
Very truly yours,
Broadpoint Securities Group, Inc.
         
 
By:
/s/ Lee Fensterstock       Name: Lee Fensterstock        Title: Chief Executive
Officer           

 
 
 
Understood and Agreed:






/s/ C. Brian Coad                
C. Brian Coad


Date: 03/14/2008






_____________
 
 
 
 
 
 
 
 
7
b

--------------------------------------------------------------------------------